STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                   NO.    2021   KW   1265

VERSUS


ANDRE'      THOMAS                                                     DECER           30,      2021




In   Re:         Andre'        Thomas,     applying        for    supervisory         writs,        19th
                  Judicial          District Court,        Parish      of    East     Baton     Rouge,
                 No.    04- 18- 0599.



BEFORE:          WHIPPLE,       C. J.,   PENZATO     AND   HESTER,       JJ.


          WRIT     DENIED      AS    MOOT.   The    records       of   the     East   Baton      Rouge
Parish      Clerk       of    Court' s   Office     reflect       that      the    district      court

acted       on     relator'     s     application        for     postconviction            relief      on

September        24,    2021.


                                                   VGW
                                                   AHP
                                                   CHH




     RT    OF APPEAL,         FIRST    CIRCUIT




          DEPUTY    C   ERK OF COURT
                 FOR    THE   COURT